DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,5,7,8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hosseini US 2014/0218885.
Regarding claim 1, Hosseini shows in fig.4-7, a semiconductor package, comprising: a die pad (1)(carrier that comprises pads)[0026] comprising a die attach surface(where dies 2A,B,C,D are formed)[0027]; a first lead (9)[0031] extending away from the die pad (on 1A); one or more semiconductor dies (2A,B,C,D ) mounted on the die attach surface, the one or more semiconductor dies (2A,B,C,D) comprising first and second bond pads (on the pad, at the end of wires 5)[0027] that each face away from 
Regarding claim 2, Hosseini shows in fig.4-7, a semiconductor wherein the distribution element (3 comprises the structure of 800,900) comprises a semiconductor substrate (1), a first layer of metallization disposed on the substrate (18A), and first, second and third bond pads (on 3,800,900 where there are multiple wire 5 bonding pads to accommodate the wire for redistribution) each being formed in the first layer of metallization (top of 3), and wherein the semiconductor package further comprises: a first conductive connector electrically  (wires) connecting the first upper surface terminal to the first bond pad; a second conductive connector (second wire 5) electrically connecting the second upper surface terminal to the second bond pad; and a third conductive connector (third wire 5A,5B,5C) electrically connecting the first lead (9) to the third bond pad (electrically connected).
Regarding claim 5, Hosseini shows in fig.4-7, a semiconductor package wherein the semiconductor package comprises two of the semiconductor dies (2A,B,C,D), wherein the distribution element (3) provides the first and second transmission paths (via wires 5A,B,C,D) between the first lead and a first one of the semiconductor dies (2), 
Regarding claim 7, Hosseini shows in fig.4-7, a semiconductor package wherein the semiconductor package further comprises a second lead (8)extending away from the die pad (top of 1), wherein the first and second semiconductor dies  (2A,B,C,D) each comprise third bond pads (top of the die) that face away from the die attach surface, and wherein the distribution element (3) is configured to distribute a second electrical signal between the second lead (8) and the third bond pads of the first and second semiconductor dies (2).
Regarding claim 8, Hosseini shows in fig.4-7, a semiconductor package wherein the distribution element (3) comprises a semiconductor substrate (19A)[0056] and a first layer of metallization (18B) disposed on the substrate (19A), a bond pad (top of 3) formed in the first layer of metallization, and a low-resistance metal strip (top of 3)formed in the first layer of metallization and connected to the bond pad, wherein the third bond pads of the first and second semiconductor dies are directly connected to the a low-resistance metal strip (top of 3)(18B), and wherein the second lead (8) is directly connected to the bond pad of the distribution element (3).
Regarding claim 9,10, Hosseini shows in fig.3A,4, a semiconductor package wherein the semiconductor package comprises only one of the semiconductor dies (2) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini as applied to claims 1,2,5,7,8, and further in view of Namuduri USPAT 10,665,398.
Regarding claim 3, Hosseini discloses a device having a distribution element (3) comprising a resistance.
Hosseini differs from the claimed invention because he does not explicitly disclose a device wherein the one or more integrally formed circuit elements comprise a first resistor that connects the first bond pad to the second bond pad and a second resistor that connects the first bond pad to the third bond pad, and wherein the first resistor has a different resistance as the second resistor.
Namuduri discloses (col.8, line 20-30) and shows in fig.3-6, a device wherein the one or more integrally formed circuit elements comprise a first resistor (121) that connects the first bond pad to the second bond pad and a second resistor (121 multiple resistors) (fig.6) that connects the first bond pad to the third bond pad, and wherein the first resistor (121) has a different resistance as the second resistor.
Namuduri is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Hosseini. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Namuduri in the device of Hosseini because it will enhance reliability (col.8, line 25-31).
Regarding claim 6, Hosseini discloses a device having a first and second semiconductor dies.

Namuduri discloses (col.6, line 40-45) and shows in fig.3-6, a device wherein the first and second semiconductor dies (122) are each configured as silicon carbide power transistors that are connected in parallel with one another.
Namuduri is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Hosseini. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Namuduri in the device of Hosseini because it will enhance reliability (col.8, line 25-31).
Claims 12-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini as applied to claims 1,2,5,7,8, and further in view of Namuduri USPAT 10,665,398.
Regarding claim 12, Hosseini shows in fig.4-7, a semiconductor package, comprising: a die pad (top of 1A) comprising a die attach surface (below dies (2A,B,C,D); a first lead (9) extending away from the die pad (top of 1A); one or more semiconductor dies (2A,B,C,D) mounted on the die attach surface; first and second devices incorporated into the one or more semiconductor dies (2A-2D), the first and second devices each comprising a control terminal (6A,6B)[0038,0039] that faces away from the die pad; and a distribution element (3) that is connected between the first lead (9) and the control terminals of the first and second devices, and wherein the distribution element (3) is configured to distribute a control signal from the first lead (9) to the control terminals of the first and second devices.

Namuduri discloses (col.6, line 25-40), a semiconductor package having a first and second switching devices (122).
Namuduri is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Hosseini. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Namuduri in the device of Hosseini because it will enhance reliability (col.8, line 25-31).
Regarding claim 13, Hosseini in view of Namuduri discloses a semiconductor package wherein the distribution element (3) provides a first transmission path for the control signal between the first lead (9) and the control terminal of the first switching device (2A modified by Namuduri) and a second transmission path (5A,5B,5C,5D) for the control signal between the first lead (9) and the control terminal of the second switching device (2), and wherein the distribution element (3) comprises one or more integrally formed circuit elements that create a difference in transmission characteristics between the first and second transmission paths (5).
Namuduri is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Hosseini. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Namuduri in the device of Hosseini because it will enhance reliability (col.8, line 25-31).



Namuduri discloses (col.6, line 25-40), a semiconductor package having a first and second switching devices (122).
Namuduri is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Hosseini. Therefore, at the time the .
Allowable Subject Matter
Claims 4,11,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts on the record do not show the claim limitations: “ wherein the first resistor is formed by a first section of the doped semiconductor layer connected between the first and second bond pads, and wherein the second resistor is formed by a second section of the doped semiconductor layer connected between the first and third bond pads.”; “wherein the base resistance section comprises electrically resistive material with a varying thickness,” and “wherein the base resistance section forms a distributed resistor network between the first lead and the first and second bond pads and a buried insulator layer formed in the semiconductor substrate, first and second doped shielding regions underneath the buried insulator layer and each forming a p-n junction with the semiconductor substrate, and first and second device regions of semiconductor material formed over the buried insulator layer.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813